Citation Nr: 1401537	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  12-33 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to September 1958 and from July 1962 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was received in March 2011, a statement of the case was issued in September 2012, and a substantive appeal was received in November 2012.  A December 2013 hearing was scheduled, which the Veteran cancelled in a November 2013 letter.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude substantially gainful employment, given his educational and occupational background.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Such notice must be provided to a claimant before the agency of original jurisdiction's initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought in a May 2010 letter prior to the RO's initial July 2010 rating decision.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  Accordingly, the requirements the United States Court of Appeals for Veterans Claims set out in Pelegrini have been satisfied.  The Veteran has received all essential notice, has had ample opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  As such, no further development is required with respect to the duty to notify under 38 C.F.R. § 3.159(b).

VA's duty to assist has also been satisfied.  38 U.S.C. § 5103A(a)(1); id. at § 5103A(c)(1); 38 C.F.R. § 3.159(c)(2).  Pertinent treatment records have been obtained, along with relevant lay statements.  The Veteran was afforded VA examinations in July 2010, January 2011, and September 2012, and the reports are included in the claims file.  These examinations are supported by clear rationale which considers the entire claims file and demonstrates familiarity with the Veteran's medical history.  Therefore, they are adequate for rating purposes.  In so finding, the Board acknowledges the Veteran's July 2010 statements claiming the July 2010 examiner was casual, impersonal, and unprofessional, and contesting the findings as inaccurate.  However, for reasons stated below, the Board finds that the Veteran's contentions do not materially affect the adequacy or probative value of the examination for the matter at hand.  The Veteran has not otherwise alleged, and the record has not otherwise shown, that the contents of any potentially outstanding treatment records would lend material support to his claim.  Thus, the Board finds that the record as it stands includes adequate competent evidence to support a decision on the merits, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4); See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 
VA has provided the Veteran with the opportunity to submit evidence and argument in support of his claims.  The Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review, and no further action must be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Legal Criteria, Factual Background and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

If a Veteran fails to meet the applicable percentage standards under 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Thus, the Board must evaluate whether there are circumstances, apart from any nonservice-connected conditions and advancing age, which would justify a total rating based on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 38 C.F.R. § 3.321(b)(1) (providing for an extra-schedular disability when there is an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization).

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairments caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363.

The Veteran is currently service connected for prostate cancer status post radical prostatectomy (60 percent), diabetes (20 percent), hypertension (10 percent), tinnitus (10 percent), chronic rotator cuff tear, right with bursitis, subclavian aortic occlusion, right, and bilateral hearing loss (all without compensable ratings).  His combined rating for these disabilities is 70 percent.  Therefore, the percentage requirements under 38 C.F.R. § 4.16(a) are met.  Consequently, what the Veteran must show to substantiate his claim is that he is unemployable due to his service connected disabilities.  

The Veteran's initial claim for TDIU includes a statement that he has "not had employment since [he] retired from the Army in 1987."  No further details were provided.  Thereafter, on July 2010 VA examination, the examiner at the time evaluated the Veteran's service-connected disabilities individually, and indicated that none of them had any effect on his usual occupation or daily activities, or resulted in any work problems, with the exception of his right rotator cuff tear, which prevented him from performing heavy lifting (greater than 30 pounds).  The examiner indicated the Veteran was fiscally competent, in good health for his age, and employable, noting that he exercised regularly.

The Veteran thereafter complained that the July 2010 examination was improperly administered, and cites the fact that the examiner failed to note the side effects from his radical prostatectomy (namely, incontinence and impotence) that make it difficult for him to stand for prolonged periods or perform heavy lifting.  The Veteran also takes exception to the examiner's citation to his regular exercise as a sign of good health, noting that he must constantly reapply clean pads after urinating before, during, and after exercise.  

The July 2010 VA examiner provided an additional opinion later that month, addressing private medical evidence the Veteran had presented which suggested his current impotence and incontinence was related to his prostatectomy.  The examiner clarified his July 2010 examination opinion, noting that the Veteran's current impotency is more likely vascular in nature, and his incontinence is more likely related to a prolapsed bladder due to age.  Subsequent VA treatments records and a January 2011 audiological examination contain no evidence regarding the impact of his disabilities on employability. 

The Veteran submitted a July 2010 private vocational evaluation report from A. Bentley Hankins, M.S.  The report indicates the Veteran possesses a Bachelor of Science degree in Business (Finance), a Masters of Public Administration, and an Associate's degree in Construction Technology.  It also noted that he served in the U.S. Navy as a hospital corpsman, and then in the Army as a medical supply officer, retiring after over 20 years of service.  Both his military positions were skilled and required light to medium exertion.  Based on his current service-connected disabilities and limitations indicated by Dr. Sam Chang, M.D., of the Vanderbilt University Medical Center, the report concluded that the Veteran would be precluded from performing occupations beyond a sedentary exertionary level due to an inability to stand for extend periods or to perform heavy lifting.  The report also indicated that, as he had been out of the labor market for 23 years, and never used his degrees in the open labor market, he would be limited to entry-level jobs.  The report then opines that, considering his age, education, work history and lack of transferable job skills, the Veteran was unemployable in his local labor market due to his service-connected disabilities, regardless of skill or exertionary level.

A December 2010 letter from Dr. Chang indicates the Veteran suffers from incontinence and permanent erectile dysfunction due to his prostate disability.  In addition, the Veteran has a left-sided hydrocele that may be associated with his surgery, and some testicular atrophy.  He requires three to four pads per day for his incontinence.

On September 2012 VA audiological evaluation, the Veteran indicated his hearing loss and tinnitus had significant effects on his occupation.  After audiological testing and a review of the record, the examiner opined that the Veteran's hearing disability should not affect employability.  He added that while hearing loss may cause difficulty in certain situations, it would not prohibit one from acquiring skills to acquire and maintain gainful employment.

The evidence of record does not demonstrate the Veteran was unemployable at any point due to his service-connected disabilities.  The evidence in support of the Veteran's claim includes the private July 2010 vocational report, and the Veteran's own statements of unemployability.  With respect to his statements, the Veteran has offered no medical evidence to supplement his otherwise general statements of unemployability, aside from the December 2010 letter from Dr. Chang, which only reiterates that he has incontinence and impotence due to his prostate disability, but does not address employability.

While the July 2010 private vocational report ultimately concluded the Veteran was unemployable due to his service-connected disabilities, the Board finds this opinion of little probative weight, as it is inconsistent both other findings in the report and offers little substantive explanation.  The report notes that the Veteran possesses an Associate, Bachelor, and Master's degree, each in a different field.  It also notes his extensive experience in the military with medical and healthcare related positions, and that the most prominent symptomatology related to his service connected disabilities are his incontinence, inability to stand for prolonged periods, and inability to perform heavy lifting.  The report then indicates the Veteran could obtain entry-level positions requiring sedentary work (which directly contradicts the ultimate finding of unemployability).  

Critically, the Board notes that, while the Veteran had never used his college degrees and his military skills were deemed non-transferable, neither affects his ability to perform the tasks required from an entry-level, sedentary position.  Indeed, the Veteran's symptomatology, education, and experience suggest he would be more than capable of performing such tasks, and are inconsistent with the ultimate finding of unemployability.  Therefore, the Board finds the report's opinion regarding the former (that the Veteran could secure an entry-level, sedentary position) more probative.

Finally, the July 2010 and September 2012 VA examinations contain no findings which indicate the Veteran's service-connected disabilities prevent him from obtaining gainful employment.  The July 2010 examiner found the Veteran in good health, and employable, specifically noting the lack of effect on occupational functions for each individual disability (beyond being unable to perform heavy lifting).  In so finding, the Board acknowledges the Veteran's complaints regarding the July 2010 examiner's failure to accurately state the side effects of his prostatectomy, and to note his frequent need to apply clean pads after urinating.  However, the Board finds that these errors are irrelevant to the matter at hand, as his incontinence and inability to stand for prolonged periods or perform heavy lifting do not impede his ability to perform entry-level, sedentary work, as indicated by the July 2010 private vocational report.  

The September 2012 VA examination dealt specifically with hearing disabilities, and indicated that hearing loss would not preclude the Veteran from being employable, but merely cause intermittent difficulty in certain situations.  There is nothing of record that specifically indicates the Veteran suffers any impact to his employability as a result of his subclavian aortic occlusion.

Therefore, the Board finds that a preponderance of the evidence is against a finding that the Veteran is unemployable due to his service-connected disabilities.  Specifically, the Board notes that, given his education, experience, and skills, his incontinence and inability to stand for prolonged periods or perform heavy lifting do not prevent him from performing the physical or mental acts associated with an entry-level, sedentary position, regardless of whether he can actually obtain one.  In so finding, the benefit of the doubt rule has been considered and is inapplicable.  Accordingly, a TDIU under § 4.16 is not warranted and the appeal must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991). 


ORDER

TDIU is not warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


